Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse to persecute Species 2, corresponding to Fig. 4 in the reply filed on 03/18/2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement has not demonstrated that it would be a serious burden on the Examiner to examine all claims.  This is not found persuasive because the circuitries are the distinct species of inventions. These circuits are clearly different as evidenced by the different embodiments, i.e. figures 2 and 5-9, shown for each. The species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. § 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.  As such, a further search is needed and this is a serious search and/or examination burden if restriction were not required.  The requirement is still deemed proper and is therefore made FINAL. The elected species 2 that encompasses claims 1-3, 6 and 13-17, as indicated by Applicant, will be examined; and claims 4-5 and 7-12 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9287726 B2 and Gao hereinafter.) in view of Kosugi et al. (US 20130033232 A1 and Kosugi hereinafter.) further in view of Codato et al. (US 20190157879 A1 and Codato hereinafter.).
	Regarding claim 1, Gao discloses [fig. 1, col 1, lines 41-42] a method for preconditioning a battery pack at cold ambient temperatures, the battery pack comprising [col 4, lines 9-12] one or more battery cells. Gao does not explicitly disclose the method comprising the steps of: determining a desired rate of temperature rise for a battery cell and determining a desired cell current for the battery cell based on the desired rate of temperature rise, determining a desired pack current based on the desired cell current and a configuration of the battery pack, and using a controller to control a current generation device to provide the desired pack current to the battery pack; wherein the current generation device generates an alternating current. 
However, Kosugi discloses determining a desired rate of temperature rise for a battery cell and determining a desired cell current for the battery cell based on the desired rate of temperature rise [para. 40, the difference between present and target temperatures of the battery and time required for reaching target temperature may be measured and stored. The system may be designed to make it possible to freely select a current and a voltage, for example, as an alternating current as required time becomes shorter]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gao to determine a desired rate of temperature and a desired cell current for the battery as taught by Kosugi to disclose a temperature, current and time relationship for part of a battery pack system. Gao in view of Kosugi further discloses [Kosugi, para. 25] using a controller to control a current generation device to provide the desired pack current to the battery pack; wherein the current generation device generates an alternating current. Gao in view of Kosugi does not explicitly disclose determining a desired pack current based on the desired cell current and a configuration of the battery pack system. 
	However, Codato discloses [para. 25] each cell has a desired or preferred charging current. For each cell of the battery pack, a suitable set cell charging current can be defined. The sum of the set cell charging currents for all cells in the battery pack may be equal to the total current charging the battery pack itself.  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gao in view of Kosugi to include each cell has a desired or preferred charging current. For each cell of the battery pack, a suitable set cell charging current can be defined. The sum of the set cell charging currents for all cells in the battery pack may be equal to the total current charging the battery pack itself as taught by Codato to disclose a relationship between battery pack charging current and individual cell currents for a battery pack system. 
Regarding claim 2, Gao in view of Kosugi further in view of Codato discloses [Codato, para. 33-34] the desired cell current is determined based on an AC impedance of the battery cell.
Regarding claim 13, Gao in view of Kosugi further in view of Codato discloses [Kosugi, para. 28-29] wherein the alternating current is generated at a frequency that is determined based on the temperature of the battery cell and the state of charge of the battery cell.
Regarding claim 15, Gao in view of Kosugi further in view of Codato discloses [Kosugi, para. 30-32] wherein the battery pack is configured to provide power to a traction motor in an electric vehicle. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kosugi further in view of Codato further in view of Choi (US 20130335028 A1 and Choi hereinafter).
Regarding claim 3, Gao in view of Kosugi further in view of Codato discloses all the features with respect to claim 1 as indicated above. Gao in view of Kosugi further in view of Codato does not explicitly disclose wherein an AC impedance of the battery cell is determined based on the temperature of the battery cell and the state of charge of the battery cell.
However, Choi discloses [para. 30] using voltage, temperature, and current data obtained by the monitoring unit 31 to be used as a basis for adjusting the impedance of the first impedance unit 20-1 and the second impedance unit 20-2. Therefore, it would have been obvious to  one of the ordinary skill in the art before the effective filing date to modify the teachings of Gao in view of Kosugi further in view of Codato to include using voltage, temperature, and current data obtained by the monitoring unit to be used as a basis for adjusting the impedance of the first and second impedance units as taught by Choi to disclose an AC impedance of the battery cell being dependent upon temperature and the state of charge of the battery pack system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kosugi further in view of Codato further in view of Jaksic et al. (US10717366B1 and Jaksic hereinafter).
Regarding claim 6, Gao in view of Kosugi further in view of Codato discloses all the features with respect to claim 1 as indicated above. Gao in view of Kosugi further in view of Codato discloses all the features with respect to claim 1 as outlined above. Gao in view of Kosugi further in view of Codato does not explicitly disclose wherein the current generation device comprises an inverter electrically connected to the battery pack, the inverter having a plurality of switches that are electrically connected to windings in an electric motor. 
However, Jaksic discloses [fig. 2, col 9 line 54-64] power inverter module 162 connects via polyphase windings 166 to traction motor 114 to transmit electrical energy between the motor 114 and battery packs 121A, 121B. The power inverter module 162 may comprise a set 164 of semiconductor switches S11 - S16. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gao in view of Kosugi further in view of Codato to include power inverter module connects via polyphase windings to traction motor to transmit electrical energy between the motor and battery packs. The power inverter module may comprise a set of semiconductor switches as taught by Jaksic to disclose part of an electric drive system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kosugi further in view of Codato further in view of Matthe et al. (US8994340B2 and Matthe hereinafter.).
Regarding claim 14, Gao in view of Kosugi further in view of Codato discloses all the features with respect to claim 13 as indicated above. Gao in view of Codato further in view of Kosugi does not explicitly disclose wherein the frequency is between 10 Hz and 1000 Hz. 
However, Matthe discloses [col 4, lines 21-22] frequency to be used may be in the 100-500Hz range. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Gao in view of Kosugi further in view of Codato to include the frequency being 100-500Hz as taught by Matthe to disclose a desired voltage/current frequency range.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kosugi further in view of Codato further in view of Vallender et al. (US20200055406A1 and Vallender hereinafter.).
Regarding claim 16, Gao in view of Kosugi further in view of Codato does not explicitly disclose a controller comprising a processor and a non-transitory machine-readable storage device containing instructions that, when executed by the processor, cause the processor to execute the method of claim 1. 
However, Vallender discloses [para. 43] controller 40 including electronic processor 42 and memory 44 used to implement preconditioning methods. Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to modify the teachings of Gao in view of Kosugi further in view of Codato to include controller including electronic processor and memory used to implement preconditioning methods as taught by Vallender to disclose improvement in vehicle energy transfer performance, battery life, and in fleet applications where charging resources are limited. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi in view of Codato.
Regarding claim 17, Kosugi discloses [para. 54] an automotive vehicle, comprising: a traction motor [Kosugi, fig. 1, motor 31] system; a battery pack [Kosugi, Fig. 1, storage battery 11] comprising one or more battery cells electrically connectable to the traction motor system; a current generation device [Kosugi, fig. 1, alternating current generation device 10] configurable to deliver AC current to the battery pack; and a controller [Kosugi, fig. 1, control unit 50] electrically connected to the current generation device, the controller configured to: determine [Kosugi, para. 40] a desired rate of temperature rise for a battery cell, determine a desired cell current based on the desired rate of temperature rise and [Kosugi, para. 25] control the current generation device to provide the desired pack current to the battery pack from the current generation device. Kosugi does not explicitly disclose a desired pack current based on the desired cell current and a configuration of the battery pack
However, Codato discloses [para. 25] each cell has a desired or preferred charging current. For each cell of the battery pack, a suitable set cell charging current can be defined. The sum of the set cell charging currents for all cells in the battery pack may be equal to the total current charging the battery pack itself.  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Kosugi to include each cell has a desired or preferred charging current. For each cell of the battery pack, a suitable set cell charging current can be defined. The sum of the set cell charging currents for all cells in the battery pack may be equal to the total current charging the battery pack itself as taught by Codato to disclose a relationship between battery pack charging current and individual cell currents for a battery pack system in order to correctly charge the battery pack. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/               Examiner, Art Unit 2842                                                                                                                                                                                         
/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842